Citation Nr: 1443420	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  14-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for vitiligo.

2.  Entitlement to an effective date earlier than December 12, 2002, for the grant of service connection for vitiligo.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that effectuated the Board's June 2011 grant of service connection for vitiligo, and assigned an initial 10 percent rating, effective December 12, 2002. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issue of entitlement to service connection for aspermia is the subject of a separate decision issued simultaneously with this decision under a separate docket number.)


FINDINGS OF FACT

1.  On December 12, 2002, the RO received a letter in which the Veteran stated that vitiligo (loss of pigment) was not addressed in a prior decision and was a condition caused by the thyroid gland and caused by radiation exposure.  The RO accepted that as an informal claim for service connection for vitiligo.  
 
2.  The record includes no communication from the Veteran, received earlier than December 12, 2002, that constitutes either a formal claim, informal claim, or written intent to file a claim for service connection for vitiligo.  

3.  The Veteran's vitiligo includes exposed areas affected and is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 7823.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 12, 2002, for the grant of service connection for vitiligo have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.155, 3.400 (2013).

2.  The criteria for an initial rating in excess of 10 percent for vitiligo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7823 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist are not applicable to cases pertaining to the issue decided herein, involving an earlier effective date claim, in which the law, rather than the evidence, is dispositive.  Smith v. Gober, 14 Vet. App. 227 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, the Board finds that the Veteran's earlier effective date claim is not subject to the duties to notify and assist.  The Board notes that the Veteran and his attorney have been provided sufficient opportunity to present contentions.  There is no indication that they have further argument to present.

With respect to the claim for an initial higher rating for vitiligo, that claim arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied the duties to notify and assist the Veteran with respect to that issue because all relevant records were obtained and a VA examination was obtained.

Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2013).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written.  Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999).  And, an informal claim must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32 (1998).

A claimant need not identify the benefit sought with specificity.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  However, some intent on the part of the Veteran to seek benefits must be demonstrated.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995) (while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  VA has a duty to fully and sympathetically develop a Veteran's claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  That duty requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Roberson v. West, 251 F.3d 1378 (Fed. Cir. 2001).  That duty extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995).

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  Those provisions apply only when the reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) (West 2002); 38 C.F.R. § 3.155(a) (2013).

Prior to December 12, 2002, the Veteran submitted a claim for service connection for aspermia in December 1955 and in February 1957 he submitted an appeal.  Both documents are absolutely silent for mention of vitiligo or loss of pigment.  

While a February 25, 1958 VA medical record shows a comprehensive physical examination including findings of scattered areas of vitiligo, on the face, hands, feet, scrotum, and penis, by statue and regulation, the effective date of the grant of service connection is determined by when the Veteran first filed a claim for benefits for a disability.  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).  Furthermore, the provisions of 38 C.F.R. §§ 3.155(a) and 3.157(b)(1) ; are not for application as the February 1958 VA medical record was not a report that related to examination or treatment of a disability for which service connection had been previously established and no claim specifying the benefit sought was received within one year from the date of that examination, treatment, or hospital examination.  

On November 3, 2000, the RO received a statement from the Veteran that he wished to reopen a claim for service disability for x-ray exposure resulting in sterility.  There is absolutely no statement at that time suggesting that the Veteran was seeking VA benefits for vitiligo or loss of pigment.  

On April 11, 2002, the RO received a VA form 21-4138, Statement in Support of Claim, in which the Veteran stated that "the attached letters were submitted previously to reopen my claim.  There is now sufficient research data to show a cause and effect between repeated x-ray exposure and a variety of skin conditions and sterility and cancers."  The letters attached were medical opinions from physicians relating his sterility to exposure to radiation as an x-ray technician in service.  With regard to the general statement that the Veteran made regarding data showing a cause and effect between x-ray exposure and a variety of skin conditions, the Veteran's attorney contends that indicates an intent on the Veteran to seek VA benefits for a skin condition.  The Board disagrees.  While VA must interpret a claimant's submission broadly, to find that such a general statement, made in support of a claim for service connection for aspermia, without even an inkling that the Veteran was intending to raise a claim for "a skin condition", would place the onus on VA to conjure up the issue.  The Veteran provided no description of his own skin disability, or that he was actually suffering with a skin disability that he related to service.  Interestingly, the Board points out that the Veteran throughout the history of his claims for VA benefits, has clearly articulated when he was seeking VA compensation and the disability claimed.  An April 30, 2002 claim for prostate cancer secondary to radiation exposure was received from a representative that did not mention that the April 11, 2002, statement was a claim for prostate cancer or a skin disability.  The April 30, 2002, statement made no mention of a claim for a skin disability.  Therefore, the Board finds that, even with a sympathetic reading, the April 11, 2002, communication from the Veteran, while in writing, did not express an intent to apply for benefits for any skin disability.  Therefore, it did not constitute an informal claim for service connection for vitiligo or any skin disability.

That conclusion is most clearly demonstrated in correspondence received from the Veteran at the RO on December 12, 2002, in which the Veteran stated his disagreement with a rating decision that denied a claim for service connection for aspermia.  It was in this correspondence that he also clearly stated, "additionally, the vitiligo (loss of pigment) was not addressed in the decision and is a condition caused by the thyroid gland and caused by radiation exposure."  The Veteran's statement demonstrated intent, in that he thought that condition should have been addressed by VA and that vitiligo (loss of pigment), was the condition he related to radiation exposure in service.  The RO correctly accepted that correspondence as an informal claim for service connection for vitiligo.  

In a June 2011 decision, the Board granted service connection for vitiligo and in an October 2011 rating decision, the RO effectuated the Board's decision, and assigned an effective date of December 12, 2002, the date of receipt of the informal claim.  

In sum, the Board finds that the record includes no statement or communication from the Veteran, prior to December 12, 2002, that constitutes a claim for service connection for vitiligo (loss of pigment), and the Veteran has not otherwise established that there exists any such claim.  Also, at the time VA received the Veteran's claim for service connection for vitiligo, it was more than one year following his separation from active service.  According to the applicable regulation, the effective date of the Veteran's grant of service connection for vitiligo should be December 12, 2002, the date the RO first received any communication indicating an intent to apply for service connection for this disability.  38 C.F.R. § 3.400(b)(2)(i). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for vitiligo earlier than December 12, 2002.  Therefore, the claim for an earlier effective date for the grant of service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Increased Rating

The Veteran claims that his vitiligo is more severe than compensated by the current 10 percent rating.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Evaluation of the medical evidence since the effective date of the grant of service connection for initial ratings and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

An October 2011 rating decision effectuated the Board's June 2011 grant of service connection for vitiligo and rated it 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7823. 

Diagnostic Code 7823 provides that vitiligo is rated 10 percent with exposed areas affected and 0 percent with no exposed areas affected.  10 percent is the maximum available rating.  38 C.F.R. § 4.118, Diagnostic Code 7823 (2013).

With the above criteria in mind, the July 2011 VA examiner opined that the Veteran's vitiligo covered greater than 5 percent, but less than 20 percent of the exposed areas and between 20 percent and 40 percent of his total body.   That opinion is not contradicted by any other medical opinion of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

The Veteran is currently receiving the maximum allowable rating under Diagnostic Code 7823.  Therefore, a higher schedular rating for his vitiligo may not be granted under Diagnostic Code 7823 regardless of how much of his body it covers.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). Accordingly, the claim for a higher rating pursuant to Diagnostic Code 7823 is denied at all times since the December 12, 2002 effective date of the grant of service connection. 

Because the Veteran is receiving the maximum rating possible under Diagnostic Code 7823, the Board has considered whether another rating code is more appropriate than the one used by the RO to rate his disability.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  

None of the evidence indicates that the Veteran's vitiligo has resulted in scarring with disfigurement of the head, face, or neck.  Therefore, a higher rating under Diagnostic codes 7800 and 7801 is not warranted.

While vitiligo produces patches of depigmentation on the skin, which would appear to make it closely analogous to dermatitis, the Board finds that the symptoms being rated under 7806, which addresses whether exposed areas are affected, and 7823 are essentially the same.  Further, the Board finds that in light of the fact that vitiligo is separated from other skin conditions that are rated based on the percentage affected, a higher rating under 7806 using the same criteria is not for consideration.  Also, dermatitis has symptoms beyond discoloration that are considered in providing higher ratings for that disability and analogous disability.  The Board finds that vitiligo does not have those additional symptoms that would warrant applying the criteria for rating dermatitis when specific criteria have been provided for rating vitiligo.  The Board notes that Diagnostic Code 7823 pertains specifically to the disability at issue, vitiligo, and the fact that exposed areas are affected, regardless of the amount of the area affected.  The provisions of 38 C.F.R. § 4.20 allow for analogous ratings, but only in those instances where the disability to be rated has not been specifically listed in the diagnostic criteria.  Here, vitiligo, which is a discoloration of skin, is specifically listed and should therefore be rated only on the criteria applicable to that disability.  Thus, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7823.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular ratings are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected vitiligo to be fully contemplated by the rating criteria which provide a 10 percent rating where exposed areas are affected.  The symptom shown is skin discoloration, which is the very thing addressed by the criteria of Diagnostic Code 7823.  Aside from skin discoloration, the Veteran has not complained of any other symptoms associated with vitiligo, nor are any other symptoms shown by the medical evidence.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  In addition, the Board finds that frequent hospitalization and marked interference with employment due to vitiligo are not shown.  Thus, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for vitiligo during the period since service connection has been established.  Therefore, the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date earlier than December 12, 2002, for the grant of service connection for vitiligo is denied.

An initial rating in excess of 10 percent for vitiligo is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


